Citation Nr: 1735200	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to September 1956.  He died in June 2009 and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In November 2015, the appellant and her granddaughter testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Regional Office in Cleveland, Ohio.  A transcript of the hearing is associated with the record.  In February 2016, the Board remanded this matter for development and it now returns for further appellate review.  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as renal failure due to or as the consequence of coronary artery disease (CAD); a VA death certificate diagnosis worksheet also notes diabetes as another significant condition contributing to death.

2.  At the time of his death, the Veteran was service-connected for rheumatoid arthritis (RA) of the following 13 joints:  lumbosacral spine; right wrist, elbow, shoulder, hip, knee, and fingers of the right hand; and left wrist, elbow, hip, knee, shoulder, and fingers of the left hand; a combined rating of 100 percent had been in effect since May 17, 2006.  

3.  A disability of service origin did not cause or contribute to the Veteran's death.

4.  The Veteran sustained an additional disability while in the care of VA, but the disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part, and was not the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1151, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the appellant at every stage in this case such that no prejudice results to her in the adjudication of her appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the appellant argued that the October 2016 VA opinion was based in part on an inaccurate factual premise, which will be discussed in detail herein, she has not raised any other issues with the duty to notify or duty to assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injuries primarily causing death.  38 C.F.R. § 3.312(c)(3).

Minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under the provisions of 38 U.S.C.A. § 1151, compensation is provided for a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361; see Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) (delineating three prerequisites for obtaining disability compensation under section 1151).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b).  

Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  VA treatment cannot cause the continuance of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

With the above criteria in mind, the facts and contentions will be summarized.  The Veteran died in a VA hospital in June 2009.  The cause of death listed on the state death certificate was renal failure due to or as a consequence of CAD, both of which had their onset years earlier.  On a VA death certificate diagnosis worksheet, a VA staff physician also noted diabetes as another significant condition contributing to death.  At the time of his death, the Veteran was service-connected for RA in 13 joints, and a combined rating of 100 percent had been in effect since May 17, 2006.  

The appellant does not contend, and the record does not reflect, that renal failure/ kidney disease, CAD, or diabetes had their onset during the Veteran's military service, nor is any such disability shown within the one year post-service presumptive period for "chronic" diseases such as cardiovascular-renal disease or diabetes.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Rather, the appellant contends that medication the Veteran took for his service-connected RA, including nonsteroidal anti-inflammatory drugs (NSAIDs), contributed substantially to his immediate cause of death (renal failure) by weakening his kidneys.  Alternatively, she contends that the stress and pain from his service-connected RA caused the problems with his heart and liver.  Finally, she contends that an April 2009 fall from his VA hospital bed contributed to his death, and that the fall was due to failure of VA hospital staff to respond promptly to patient calls.

Given the foregoing, in February 2016, the Board remanded the appellant's claim for procurement of an opinion as to whether service-connected RA was a principal or contributory cause of death; whether the Veteran's fatal renal insufficiency, CAD, or diabetes mellitus were caused or aggravated by his service-connected RA; and whether he suffered an additional disability caused by VA hospital care in relation to his fall during inpatient treatment in April 2009 that was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part, or the result of an event not reasonably foreseeable, and, if so, whether such was the principal or contributory cause of his death.

In October 2016, a VA physician reviewed the medical and lay evidence of record and provided a negative opinion as to all theories of entitlement.  Initially, he opined that it was less likely than not that the Veteran's service-connected RA was the principal or contributory cause of his death.  In support thereof, the examiner acknowledged the Veteran's intermittent RA was treated with NSAIDs and other medications over the years and that NSAIDs can cause renal damage; however, the physician further noted that NSAIDs are normally used safely without complications.  Specific to the Veteran's use of such medications, the examiner could find no evidence to support a finding that NSAIDs caused renal damage.  To the contrary, the examiner noted evidence from nearly two decades prior to the Veteran's death documenting poorly controlled diabetes that was noted by the Veteran's treating clinicians to be the cause of his renal failure and a major risk factor for developing CAD.

The examiner further opined it was less likely than not that the Veteran's service-connected RA caused or aggravated his renal insufficiency, CAD, or diabetes.  The physician reviewed available medical literature and acknowledged certain types of RA (i.e., chronic RA and RA associated with a positive rheumatoid factor) can contribute to the development of CAD, but the Veteran's RA was intermittent and he did not test positive for the rheumatoid factor.  The examiner also considered whether the Veteran's use of medication to treat RA could have contributed to the development of diabetes or CAD as certain chronic oral steroids can contribute to the development of diabetes, but he found no evidence of record to show the Veteran took such medication for his RA.

Finally, the examiner noted that the Veteran incurred an additional disability while in VA hospital care related to his April 2009 fall from his hospital bed, but he found that such fall was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part, or an event that was not reasonably foreseeable.  In this regard, the examiner noted the Veteran fell while reaching for something while sitting on his bed and the fall caused pain, facial bone fracture, and a laceration.  Nevertheless, there was no indication of improper care by VA.  Indeed, the examiner noted that, during his hospital stay, the Veteran was being regularly assisted in making transfers.  As such, the examiner opined it was not possible for treating staff to predict the Veteran was going to attempt to reach for something independently and fall.  In terms of steps that could have been taken to prevent any risk of falling, the physician noted VA would have had to stop the Veteran from sitting up on the side of the bed where the railings ended and such would have required tying the Veteran down.  Ultimately, the examiner found that, even if VA were at fault, which was not his medical opinion, the injury did not hasten the Veteran's death as there was no associated brain injury and the bleeding associated with the fall did not cause his overall health to decompensate.

Based on the foregoing, the Board finds that service connection for the Veteran's cause of death is not warranted.  In this regard, the Board accords the October 2016 VA opinion great probative value.  In this regard, the examiner's findings reflect opinions based on a thorough review of the medical and lay evidence of record, and provides a rationale that addresses the appellant's assertions and discusses the circumstances of the Veteran's death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary competent evidence or opinion of record to refute the VA examiner's opinions. 

The Board acknowledges the appellant's November 2016 assertion that the opinion provided by the October 2016 examiner was based on an inaccurate factual premise as the Veteran was unable to sit on the side of his bed and, thus, could not have fallen in such a manner.  However, the Board observes that the available medical records associated with the fall alternatively report that the Veteran was sitting in a wheelchair or that he was sitting in his bed when he reached for something and fell.  See Virtual VA CAPRI dated August 14, 2015, pgs. 480-492.  Furthermore, given the conflicting information available regarding the fall, presumably due to the Veteran's poor physical health at that time, VA clinicians specifically reported that he was a poor historian regarding the incident.  See Virtual VA CAPRI dated August 14, 2015, pg. 488).  Additionally, other records around this time indicate that the Veteran preferred to sit in his bed to aid in his breathing difficulties and that he was working with a physical therapist to improve his stability while sitting.  See Virtual VA CAPRI dated August 14, 2015, pgs. 546 and 606 (March 25, 2009)).  Thus, while the Board acknowledges the appellant's report that the Veteran was unable to sit at the time of his fall, the available medical records do not support this assertion and instead indicate the Veteran was able to sit in his bed or a wheelchair, and that he was working to improve his balance while sitting.  Consequently, the Board finds the appellant's argument in regard to the adequacy of the October 2016 VA opinion to be without merit.

Although the appellant sincerely believes that the Veteran's death is related to his service-connected RA or VA treatment, the cause of his death is a complex medical matter requiring training and experience which the appellant does not possess.  In this regard, the appellant and her granddaughter are competent to attest to the Veteran's pain and use of medications prior to his death, as such was readily observable; however, they are not competent to assert that the use of NSAIDs or stress/pain from RA caused death, or caused or aggravated renal insufficiency, CAD, or diabetes.  They are similarly not competent to report that the Veteran's April 2009 fall while under VA care was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on VA's part and the event was not reasonably foreseeable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  These issues involve a complex medical matter requiring training and experience which lay persons do not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of renal insufficiency, CAD, diabetes, and the impact NSAIDs and RA may have on such fatal diagnoses.  Additionally, an assessment of the proper treatment practices related to the Veteran's hospital stay is a medical matter requiring training and clinical experience that lay persons do not possess.  Consequently, the Board accords the appellant's and her granddaughter's statements as to the cause of the Veteran's death no probative weight.  

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death, to include compensation under the provisions of 38 U.S.C.A. § 1151, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


